Case 1:19-cr-00052-IMK-MJA Document 80 Filed 09/17/20 Page 1 of 4 PageID #: 223



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                  Plaintiff,

        v.                                CRIMINAL NO. 1:19CR52-01
                                               (Judge Keeley)

 ANTHONY A. SHUSTER, JR.,

                  Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 79),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

        On September 3, 2020, the defendant, Anthony A. Shuster, Jr.

 (“Shuster”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 One of the Indictment. Shuster stated that he understood that the

 magistrate judge is not a United States district judge, and

 consented to pleading before the magistrate judge.          This Court had

 referred the guilty plea to the magistrate judge for the purposes

 of   administering   the   allocution    pursuant   to   Federal   Rule   of

 Criminal Procedure 11, making a finding as to whether the plea was

 knowingly and voluntarily entered, and recommending to this Court

 whether the plea should be accepted.

        Based upon Shuster’s statements during the plea hearing and

 the government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Shuster

 was competent to enter a plea, that the plea was freely and
Case 1:19-cr-00052-IMK-MJA Document 80 Filed 09/17/20 Page 2 of 4 PageID #: 224



 USA v. SHUSTER                                                 1:19CR52-01

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 79),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 voluntarily given, that he was aware of the nature of the charges

 against him and the consequences of his plea, and that a factual

 basis existed for the tendered plea. The magistrate judge entered

 an Report and Recommendation Concerning Plea of Guilty in Felony

 Case (“R&R”) (dkt. no. 79) finding a factual basis for the plea and

 recommended that this Court accept Shuster’s plea of guilty to

 Count One of the Indictment.

      The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R. He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R. The parties did not file

 any objections.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R,

 ACCEPTS Shuster’s guilty plea, and ADJUGES him GUILTY of the crime

 charged in Count One of the Indictment.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until it

 has received and reviewed the presentence report prepared in this

 matter.



                                      2
Case 1:19-cr-00052-IMK-MJA Document 80 Filed 09/17/20 Page 3 of 4 PageID #: 225



 USA v. SHUSTER                                                 1:19CR52-01

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 79),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

         Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

 follows:

      1.     The Probation Officer shall undertake a presentence

 investigation of Shuster, and prepare a presentence report for the

 Court;

      2.     The Government and Shuster shall provide their versions

 of the offense to the probation officer by September 28, 2020;

      3.     The presentence report shall be disclosed to Shuster,

 defense counsel, and the United States on or before November 30,

 2020;    however,   the   Probation   Officer   shall   not   disclose   any

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

      4.     Counsel may file written objections to the presentence

 report on or before December 14, 2020;

      5.     The Office of Probation shall submit the presentence

 report with addendum to the Court on or before January 4, 2020; and

      6.     Counsel may file any written sentencing statements and

 motions for departure from the Sentencing Guidelines, including the

 factual basis from the statements or motions, on or before January

 4,2020.


                                       3
Case 1:19-cr-00052-IMK-MJA Document 80 Filed 09/17/20 Page 4 of 4 PageID #: 226



 USA v. SHUSTER                                                 1:19CR52-01

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 79),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The magistrate judge continued Shuster on bond.

      The   Court   will   conduct    the   sentencing    hearing   for   the

 defendant on January 19, 2021 at 2:00 P.M. at the Clarksburg, West

 Virginia point of holding court.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: September 17, 2020.


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       4
